[Cite as State ex rel. McDuffie, 2018-Ohio-2124.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 106915



                                      STATE OF OHIO, EX REL.
                                        MAURICE MCDUFFIE

                                                                 RELATOR

                                                    vs.

                          SHIRLEY STRICKLAND SAFFOLD, JUDGE

                                                                 RESPONDENT




                                              JUDGMENT:
                                              WRIT DENIED



                                            Writ of Procedendo
                                            Motion No. 516421
                                            Order No. 517280


        RELEASE DATE: May 25, 2018
FOR RELATOR

Maurice McDuffie, pro se
Inmate No. A650882
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, SR., J.:

       {¶1} On March 8, 2018, the relator, Maurice McDuffie, commenced this procedendo

action against the respondent, Judge Shirley Strickland Saffold, to compel the judge to proceed to

judgment on two motions — a March 15, 2014 motion to vacate costs and a May 20, 2014

motion for court’s approval of a partial payment plan — that he filed in the underlying case, State

v. McDuffie, Cuyahoga C.P. No. CR-12-567263-A. On April 5, 2018, the respondent moved

for summary judgment on the grounds of mootness.        Attached to the dispositve motion was a

journal entry, file-stamped March 23, 2018, in which the judge denied both motions. McDuffie

never filed a response. The journal entry establishes that the respondent judge has proceeded to

judgment on the subject motions and that this procedendo action is moot.
           {¶2} Relator also did not comply with R.C. 2969.25(C), which requires that an inmate

file a certified statement from his prison cashier setting forth the balance in his private account

for each of the preceding six months. This also is sufficient reason to deny the writ, deny

indigency status, and assess costs against the relator. State ex rel. Pamer v. Collier, 108 Ohio

St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842; State ex rel. Hunter v. Cuyahoga Cty. Court of

Common Pleas, 88 Ohio St. 3d 176, 2000-Ohio-285, 724 N.E.2d 420; and Hazel v. Knab, 130
Ohio St. 3d 22, 2011-Ohio-4608, 955 N.E.2d 378 — the defect may not be cured by subsequent

filings.

           {¶3} Accordingly, this court grants the respondent’s motion for summary judgment and

denies the application for a writ of procedendo. Relator to pay costs. This court directs the

clerk of courts to serve all parties notice of this judgment and its date of entry upon the journal as

required by Civ.R. 58(B).

           {¶4} Writ denied.




LARRY A. JONES, SR., JUDGE

MARY EILEEN KILBANE, P.J., and
MARY J. BOYLE, J., CONCUR